Citation Nr: 0913463	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans' Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant's deceased husband entered service in November 
1941.  He died while still in service in October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to death benefits.

Regardless of whether the RO has addressed the question of 
new and material evidence, the Board is required to conduct 
an independent new and material evidence analysis in a claim 
involving a finally decided matter.  See Barnett v. Brown, 83 
F. 3d. 1380 (Fed. Cir. 1996) (the Board does not have 
jurisdiction to consider a previously denied claim unless new 
and material evidence is presented, and before the Board 
reopens such a claim, it must so find).

During the Board's review of the appellant's appeal, VA 
received a motion to advance her case on the docket.  Because 
the appeal was under review at the Board when the motion was 
received, the Board finds that the motion need not be ruled 
on, because to do so would only cause delay in issuing this 
decision.


FINDINGS OF FACT

1.  Most recently in September 1977, the RO denied the 
appellant's claim for VA death benefits.  She was notified of 
that determination and did not file a notice of disagreement 
(NOD) within one year to initiate a timely appeal.

2.  Evidence added to the record since the September 1977 
determination was not previously on file but does not raise a 
reasonable possibility of substantiating the appellant's 
claim inasmuch as the United States service department has 
certified that the appellant's deceased spouse did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSIONS OF LAW

1.  The September 1977 determination, which denied basic 
entitlement to VA death benefits, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the RO's September 
1977 determination is not new and material and the claim for 
basic entitlement to VA death benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim on appeal, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in November 2005 and October 2006.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The RO also provided assistance as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The appellant has been 
kept informed of the RO's actions in this case by way of the 
Statement of the Case and Supplemental Statement of the Case, 
and been informed of the evidence considered, the pertinent 
laws and regulations and a rationale for the decision reached 
in denying the claim.  The appellant has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the appeal.

In December 1948 the appellant filed an original Application 
for Pension or Compensation by Widow and/or Children of a 
Deceased Person Who Served in the Active Military or Naval 
Service of the United States based on her status as the 
surviving spouse of a "veteran."  A denial of that claim 
was issued in September 1951 based upon the fact that the 
Department of the Army had certified that the appellant's 
deceased spouse had no recognized guerrilla service, nor any 
service which could be considered as "service" in the armed 
forces of the United States.  The appellant was notified of 
that decision and of her appellate rights but she did not 
appeal; thus, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

That denial of the appellant's claim was confirmed and 
continued by the RO by determinations in October 1971 and 
September 1977.  The appellant was also notified of these 
determinations and of her appellate rights; however, she did 
not appeal and these determinations also became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Since September 1977, the appellant has submitted 
Certifications from General Headquarters, Armed Forces of the 
Philippines, dated in January 1996 and October 2005; 
affidavits from her friends and neighbors; an Acknowledgment 
from Republic of the Philippines, Department of Finance, 
Bureau of the Treasury; a Certification from the Philippines 
Veterans Bank; a copy of her December 1993 Philippine 
Veterans Affairs Office, Application for Old Age Pension; a 
Certification from Commonwealth of the Philippines, 
Philippine Army, that the veteran had completed his 
prescribed five and one-half months course of trainee 
instruction and had been assigned as a private (reserve) as 
well as a notice that his unit had been mobilized; 
information regarding the birth of her children and the death 
of her common law husband; and the appellant's written 
communications.  

After a review of the evidence submitted by the appellant 
since the last final denial in September 1977, the Board 
finds that it is cumulative and redundant of the evidence of 
record at the time of the last prior final denial and does 
not raise a reasonable possibility of substantiating the 
claim.  The new evidence received contained the exact same 
identifying information for the appellant's deceased husband.  

In this regard, the Board notes a Memorandum for the File, 
dated in April 2007, reiterated the information that was sent 
to the Service Department by a VA Form 3101 in an attempt to 
verify the appellant's husband's military service.  The Board 
acknowledges the appellant's statements that her husband had 
the requisite service to qualify her to receive VA death 
benefits.  However, the documents submitted by the appellant 
do not meet the first requirement of 38 C.F.R. § 3.203(a) as 
they were not issued by a United States service department.  
The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge from the United States 
Armed Forces.  As noted above, VA sought service department 
verification of whether the appellant's husband served in the 
United States Armed Forces in the Philippines (and whether he 
had guerrilla service).  In May 1951, the service department 
certified that the appellant's spouse had no recognized 
guerrilla service, nor was he a member of the Commonwealth 
Army in the service of the Armed Forces of the United States.  
This certification is binding on VA; VA has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  The appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  The Board also notes that the 
appellant's statements are cumulative of contentions 
considered in the prior final denials.

As such, the Board finds that new and material evidence has 
not been received to reopen a claim of entitlement to VA 
death benefits as the evidence provided is merely cumulative 
and redundant of the evidence of record at the time of the 
last final prior denial.  The Board has considered the 
doctrine of giving the benefit of the doubt, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus 'veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies with the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  In short, under 38 C.F.R. § 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

The Board also notes that persons with service in the 
Philippine Commonwealth Army, USAFFE (United States Armed 
Forces, Far East), including the recognized guerrillas, or 
service with the New Philippine Scouts under Public Law 190, 
79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

In light of the above, the evidence submitted by the 
appellant fails to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as this evidence does 
not include an official document of the appropriate United 
States service department, and is without the official seal.  
The evidence is not acceptable as verification of the 
appellant's deceased spouse's service for the purpose of 
receiving VA benefits and is not material to an unestablished 
fact in this matter.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).  Absent evidence which is both new and material to the 
question of the decedent's entitlement to veteran's benefits, 
reopening of the appellant's claim is not warranted.


ORDER

New and material evidence not having been received, the claim 
of entitlement to VA death benefits is not reopened, and the 
appeal is denied.



________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


